Citation Nr: 0110337	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
March 16, 2000, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent from 
March 16, 2000, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
post-traumatic stress disorder, assigning a 30 percent 
disability evaluation from date of claim in February 1999.  
The veteran appealed as to the assigned rating.

In an August 2000 rating decision the RO increased the 
disability evaluation for the veteran's post-traumatic stress 
disorder to 50 percent effective from March 16, 2000.  In the 
subsequent course of the appeal, the veteran's representative 
indicated that the issues on appeal should be expanded to 
include a raised claim for an earlier effective date for the 
assignment of a 50 percent rating, as well as the continued 
appeal of an evaluation in excess of 50 percent.  The U.S. 
Court of Appeals for Veterans Claims has held that at the 
time of an initial rating, as here, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, the Board 
believes that the issues, as listed on the decision title 
page most accurately reflect the veteran's claims in light of 
the court's holding in Fenderson.


REMAND

The Board is of the opinion that a remand is required because 
further evidentiary development is needed.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  The VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim for an increased evaluation for his service-
connected PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 (1993). 

"[I]n order for [VA] to fulfill its duty to assist . . . a 
thorough contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, [is 
required] so that the evaluation of the claim[ed] disability 
will be a fully informed one."  38 U.S.C.A. § 5107(a); 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096  (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A). 

Recent medical evidence in connection with this appeal 
includes VA treatment records and the report of a June 1999 
VA examination for PTSD.  The recent VA treatment records 
from October 1998 through March 2000 show that the veteran 
has received treatment for his psychiatric condition as well 
as other complaints and conditions.  

The Board notes that the medical evidence of record appears 
to indicate that the severity of the veteran's psychiatric 
symptoms due to PTSD has increased over time, particularly 
since his last VA examination in June 1999.  The veteran has 
been diagnosed with PTSD, which is service-connected, as well 
as with nonservice-connected disorders including alcohol 
abuse, dysthymia and a personality disorder, not otherwise 
specified.  During the June 1999 VA examination, the GAF was 
55, based on moderately severe psychological symptoms and 
moderate to moderately severe social and occupational 
impairment.

Since the June 1999 VA examination, the veteran was seen in 
the latter half of 1999 for related complaints.  The record 
suggests that his psychiatric symptomatology had worsened 
during that time.  Moreover in March 2000, a GAF of 35 was 
reported.  This score correlates to some impairment in 
reality testing or communication, or major impairment in 
social and occupational functioning including the inability 
to work, under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV) criteria.  This indicates a 
significant increase in severity from that shown in the June 
1999 VA examination report, which records a GAF of 55, which 
correlates to moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  DSM-IV.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994). However, although highly probative, the GAF scores 
are not definitive of the disability rating to be assigned.  
Moreover, in this case, it is not clear to what extent the 
diagnosed GAF scores are attributable to the service-
connected PTSD, as opposed to other nonservice-connected 
disorders that have been diagnosed.  Here, the GAF of 35 
recorded in March 2000 VA progress notes indicate a 
significant increase in severity over the GAF of 55 recorded 
a few months earlier during the June 1999 VA examination.  In 
light of this evidence, the Board believes that a new 
examination is required, one which takes into account the 
records of prior medical treatment in order to determine the 
extent of the severity of the veteran's psychiatric 
disability picture due solely to the veteran's service-
connected PTSD.  

In view of the rather limited psychiatric findings on the 
March 2000 VA treatment record and the assignment of the GAF 
score of 35, which is indicative of major impairment in 
several areas, and suggests a significant increase in 
severity, the Board believes that additional information 
would be desirable.

Further, the Board finds the medical evidence of record is 
not sufficient to accurately assess the extent and severity 
of the veteran's PTSD as opposed to that of any other 
disorder affecting his psychiatric disability picture.  As 
such, the Board finds that further development is required to 
clarify the nature and extent of the veteran's service-
connected PTSD.  

To the extent possible, the psychiatrist should distinguish 
symptoms attributable to PTSD from other diagnosed 
psychiatric disorder(s) and assign and explain the meaning of 
a GAF Score for the veteran's overall psychiatric impairment, 
and explain the percentage or degree of impairment of that 
score that represents impairment due solely to PTSD.  If the 
examiner is not able to distinguish the symptoms/degree of 
impairment due to PTSD from any other diagnosed psychiatric 
disorder, the RO should consider the Court's decision in 
Mittleider v. West, 11 Vet. App. 181 (1998) (prescribing 
that, under such circumstances, the reasonable doubt doctrine 
dictates that all psychiatric symptoms be attributed to the 
service-connected disability), in the adjudication of the 
claim.  The examiner should also offer an opinion as to any 
etiological relationship among all diagnosed disabilities.

The Board notes that a September 1999 VA treatment note shows 
that a claim for the Social Security Administration (SSA) for 
benefits had been denied.  The Board believes that any 
treatment records related to that claim should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

During his February 2000 hearing, the veteran raised a claim 
for a total rating based on individual unemployability (TDIU) 
due to his service-connected PTSD.  VA medical records also 
imply that the veteran has been unemployed for several years 
and was unable to obtain gainful employment as a result of 
his service-connected psychiatric condition.  The medical 
record also raises an inference of a claim for service 
connection for alcohol abuse secondary to his service-
connected PTSD.  These matters are intertwined with the 
issues on appeal and must be considered.  The Board notes in 
this regard, that in a recent decision, the U.S. Court of 
Appeals for the Federal Circuit determined that 38 U.S.C.A. 
§ 1110 does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability, 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of the service-connected disability.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Based on 
the information provided by the veteran, it appears that he 
is claiming entitlement to service connection for alcohol 
abuse secondary to his PTSD, and to a total rating based on 
individual unemployability.  These matters are considered 
inextricably intertwined with the issue of an increased 
rating for his PTSD.  

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The case is Remanded to the RO for the following actions:

1.  The RO should contact SSA and request 
a copy of any determination concerning 
claims by the veteran for disability 
benefits, and a copy of the records upon 
which the determination(s) were based.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received psychiatric treatment.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility. 

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.    

4.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
by a qualified examiner.  The claims 
folder should be made available to the 
examiner prior to and during the 
examination, and the examiner should 
review the appellant's records.  The 
examination is to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate psychiatric studies, 
including psychological testing, are to 
be performed.

The examiner should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found present, 
reconcile conflicting diagnoses, and 
provide complete multiaxial diagnoses, to 
include a Global Assessment of 
Functioning (GAF) Score.  To the extent 
possible, the examiner should distinguish 
the symptoms of the veteran's service-
connected PTSD from those of any 
diagnosed nonservice-connected disorder.  
The examiner should express an opinion as 
the relationship between the diagnosed 
neuropsychiatric disorders, and 
particularly opine whether any diagnosed 
alcohol abuse is etiologically related to 
the veteran's service-connected PTSD.  
The examiner should express an opinion as 
to the extent to which the veteran's 
employability is impaired by service-
connected disability; and whether the 
veteran is unemployable.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO should then adjudicate the 
veteran's claim for service connection 
for alcohol abuse secondary to PTSD; and 
readjudicate his appeal for increased 
ratings for PTSD, as appropriate, based 
on the veteran's complete treatment and 
examination records, and the field 
examiner's report obtained pursuant to 
this Remand, and any additional medical 
evaluations deemed necessary by the RO.  
The TDIU claim should also be 
adjudicated.  

If the determinations regarding service 
connection for alcohol abuse and a TDIU 
are adverse to the veteran, he should be 
afforded his appellate rights.  If the 
appellant perfects an appeal regarding 
these matters, these issues should be 
included with the other issue on appeal.  
If the denial of the appellant's claim 
for an increased rating for PTSD is 
continued, he and his representative 
should be sent a supplemental statement 
of the case regarding that matter and be 
afforded the appropriate opportunity to 
respond thereto.

No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



			
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


